DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/01/2019. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14 and 17 is/are rejected under 35 U.S.C. 1029(a)(1) as being anticipated by Vock et al. (US 2009/0267783).

Regarding claim 1: Vock disclose a fitness tracking system comprising: 
a shoe (Fig. 2, item 200); 
a monitoring device mounted on the shoe and including an accelerometer configured to generate acceleration data corresponding to acceleration of a foot received by the shoe (Fig. 1, 104, ¶0023-0024 and ¶0028); and 
a controller operably connected to the accelerometer (Fig. 1, item 102), the controller configured to collect sampled acceleration data by sampling the generated acceleration data, identify foot strike data of the sampled acceleration data, identify a local minimum of the sampled acceleration data collected prior to the foot strike data (¶0028, Lines 1-12), and 
determine foot strike characteristic data corresponding to the foot strike data based on an acceleration value at the local minimum (¶0028, Lines 12-26).

Regarding claim 2: Vock disclose the fitness tracking system of claim 1, wherein the monitoring device is permanently fixed (embedded) to the shoe (¶0026).

Regarding claim 8: Claim 8 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 14: Claim 14 recite a method with the functional limitation of claim 2 and therefore is rejected for the same reasons of claim 2.

Regarding claim 17: Vock disclose A method of operating a fitness tracking system to determine foot strike characteristic data of a user of the fitness tracking system, the method comprising: 
a shoe (Fig. 2, item 200); 
generating acceleration data with an acceleration sensor mounted to a foot of the user, the acceleration data corresponding to acceleration of the foot (Fig. 1, 104, ¶0023-0024 and ¶0028); and 
collecting sampled acceleration data by sampling the generated acceleration data (¶0028, Lines 1-12),
identifying foot strike data of the sampled acceleration data (¶0028, Lines 1-12);
 and 
determining foot strike characteristic data corresponding to the foot strike data based on acceleration data generated prior to the foot strike data. (¶0028, Lines 12-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783).

Regarding claim 3: Vock disclose the fitness tracking system of claim 2 wherein: 
the shoe includes a sole portion (Fig. 2, item 206) and an upper portion extending from the sole portion (Fig. 2, item 204), the monitoring device includes a housing that is fixed in position relative to the sole portion (Fig. 2, item 210). Vock does not explicitly disclose that the monitoring device is located at a midfoot region of the sole portion. However, it does disclose that the monitoring device may be placed elsewhere within or on the shoe to function similarly. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the monitoring device and located at a midfoot region of the sole portion, as suggested by Vock, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4: Vock disclose the fitness tracking system of claim 3, wherein the controller is located in the housing of the monitoring device (Fig. 1).

Regarding claim 5: Vock disclose the fitness tracking system of claim 1, but does not explicitly disclose further comprising: 
a personal electronic device including the controller and a display screen configured to display the foot strike characteristic data, wherein the personal electronic device and the monitoring device are configured for wireless transmission of data. However, on a second embodiment, it disclose a system that has an accelerometer and monitor accelerator data of a user, and further disclosing a personal electronic device including the controller and a display screen configured to display the acceleration data, wherein the personal electronic device and the monitoring device are configured for wireless transmission of data (¶0038 and ¶0041).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a personal electronic device including the controller and a display screen configured to display the foot strike characteristic data, wherein the personal electronic device and the monitoring device are configured for wireless transmission of data, to the first embodiment of Vock. The motivation is to allow the user to see the data I order asses the data more efficiently.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783) in view of Flaction et al. (US 2013/0190658).

Regarding claim 6: Vock disclose the fitness tracking system of claim 1, but does not explicitly disclose further comprising: determining a movement efficiency variable corresponding to a level of fatigue of the user based on the sampled acceleration data.
In analogous art regarding system with accelerometer data, Flaction disclose determining a movement efficiency variable corresponding to a level of fatigue of the user based on the sampled acceleration data (¶0059).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783) in view of Bhushan et al. (US 2018/0358119).

Regarding claim 7: Vock disclose the fitness tracking system of claim 1, but does not explicitly disclose wherein: the accelerometer is a multi-axis accelerometer, only one axis of the multi-axis accelerometer is configured to generate the acceleration data, and the one axis of the multi-axis accelerometer corresponds to a vertical axis.
In analogous art regarding determining foot strike, Bhushan disclose the accelerometer is a multi-axis accelerometer (¶0080(Y-axis), ¶0071(Z-axis) and ¶0087(X-axis)) , only one axis of the multi-axis accelerometer is configured to generate the acceleration data, and the one axis of the multi-axis accelerometer corresponds to a vertical axis (¶0080).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein: the accelerometer is a multi-axis accelerometer, only one axis of the multi-axis accelerometer is configured to generate the acceleration data, and the one axis of the multi-axis accelerometer corresponds to a vertical axis as disclose by Bhushan to the system of Vock. The motivation to allow the accelerometer to measure different axis in case other movement want to be considered in order to determine other action hence making the system more capable.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783) in view of Barth et al. (US 2019/0150793).

Regarding claim 13: Vock disclose the method claim 8, but does not explicitly disclose wherein the foot strike characteristic data corresponds to a foot strike pattern of the foot, the method further comprising: identifying the foot strike characteristic data having a value greater than a first predetermined threshold as heel-strike data; identifying the foot strike characteristic data having a value less than a second predetermined threshold as forefoot-strike data; and identifying the foot strike characteristic data having a value less than or equal to the first predetermined threshold and greater than or equal to the second predetermined threshold as midfoot-strike data.
In analogous art regarding foot strikes, Berth disclose identifying the foot strike characteristic data having a value greater than a first predetermined threshold as heel-strike data; identifying the foot strike characteristic data having a value less than a second predetermined threshold as forefoot-strike data; and identifying the foot strike characteristic data having a value less than or equal to the first predetermined threshold and greater than or equal to the second predetermined threshold as midfoot-strike data (Fig. 6a-b, ¶0088-0089).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the foot strike characteristic data corresponds to a foot strike pattern of the foot, the method further comprising: identifying the foot strike characteristic data having a value greater than a first predetermined threshold as heel-strike data; identifying the foot strike characteristic data having a value less than a second predetermined threshold as forefoot-strike data; and identifying the foot strike characteristic data having a value less than or equal to the first predetermined threshold and greater than or equal to the second predetermined threshold as midfoot-strike data, as disclose by Berth, to the method of Vock. The motivation is to have more specific foot movement in order to make the method more efficient and reliable.

Regarding claim 20: Claim 20 recite a method with the functional limitation of claim 13 and therefore is rejected for the same reasons of claim 13.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783) in view of Smulyan et al. (US 2018/0263532).

Regarding claim 15: Vock disclose the method claim 8, but does not explicitly disclose further comprising: normalizing the foot strike characteristic data to have a value ranging from zero to one.
In analogous art regarding foot strikes, Smulyan disclose normalizing the foot strike characteristic data to have a value ranging from zero to one.(¶0062: anything under the threshold is considered a zero and anything on or above is considered a one).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of normalizing the foot strike characteristic data to have a value ranging from zero to one, as disclose by Smulyan, to the method of Vock. The motivation is to reduce false positives.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2009/0267783) in view of Thomas (2016/0296412).

Regarding claim 15: Vock disclose the method claim 8, but does not explicitly disclose wherein the foot strike characteristic data corresponds to a foot strike pattern of the foot, the method further comprising: generating the acceleration data during a workout of the user; and determining a change in the foot strike pattern during the workout based on the foot strike characteristic data.
In analogous art regarding foot strike monitoring, Thomas disclose wherein the foot strike characteristic data corresponds to a foot strike pattern of the foot, the method further comprising: generating the acceleration data during a workout of the user; and determining a change in the foot strike pattern during the workout based on the foot strike characteristic data.(¶0034).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the foot strike characteristic data corresponds to a foot strike pattern of the foot, the method further comprising: generating the acceleration data during a workout of the user; and determining a change in the foot strike pattern during the workout based on the foot strike characteristic data, as disclose by Thomas, to the method of Vock. The motivation is to sense a change a foot strike pattern which might indicated a user  discomfort and hence being able to make corrective actions if needed.

Allowable Subject Matter
Claims 9-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689